Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to applicant’s claim amendment and arguments/Remarks filed on 12/27/2021. 
	
Claim Status:
Canceled [previously] claims: 1-25.

Amended claims: 26, 33, and 41.

Pending claims: 26-45.

Note: Examiner withdrew the rejections of claims 26-45 under 35 USC § 103. However, the rejections under 35 USC § 101 directed to non-statutory subject matter and double patenting are maintained.  The rejections are as stated below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.
  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 26 (exemplary) recites a series of steps for expedited auto-boarding merchant account with POS system.
[Step-2A] The claim 26 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 26 recites the limitations of 
Establishing … an account, wherein the account includes entity identifying information; 
receiving, … transaction information … encoded with auto-boarding information; 	checking, interoperability… based on the auto-boarding information and certification data; 
receiving, one or more validation data objects based on a validation script 
-3-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0005-09000validating for interoperability based on successful processing of the one or more validation data objects; and 
accumulating data at each step of the auto-boarding to establish a base- line data set for a user associated with the auto-boarding, 
wherein the base-line data set is updated over time to generate an operational data set, and 
wherein the base-line data set and the operational data set are compared and analyzed to determine one or more improved services for the user.
The claimed method/system/machine simply describes series of steps for expedited auto-boarding merchant account with POS system for improved services.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more POS terminal system/processors, a transaction management system and computer network nothing in the claim precludes the limitations 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more POS terminal system/processors, a transaction management system and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 33 and 41.  
	Furthermore, the dependent claims 27-32, 34-40 and 42-45 do not resolve the issues raised in the independent claims. Claims 27-32, 34-40 and 42-45 are directed towards using wherein establishing the account comprises: receiving account information including at least one of information associating an entity with a group of entities utilizing multi-entity tokenization and POS terminal system descriptive information; assigning a group ID and an entity ID and transmitting the assigned group ID and the assigned entity ID to the POS terminal system; wherein the auto-boarding information identifies one or more POS terminal system components and the certification data comprises a pre-boarding certification list; wherein checking…comparing…certifying…generating…and 
	These limitations are also part of the abstract idea identified in claim 26, and are similarly rejected under the same rationale as claim 26, supra. Claims are patent ineligible.
Accordingly, claims 26-45 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-45 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-25 & 1-15 of US Patent Nos. 10,332,106 &10,339,524 respectively. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ’106 & ’524 claims are drawn to a method and system of 
establishing, by one or more processors of an enhanced electronic transaction management system, a merchant account, wherein the account includes entity identifying information;  
auto-boarding, by one or more processors of the enhanced electronic transaction management system, POS terminal associated with the established account, wherein the POS terminal system is located remotely from and in communication with the enhanced electronic transaction management system over an electronic network, the auto-boarding comprising:
 receiving, from the POS terminal system over the electronic network, pseudo electronic payment transaction information encoded with auto-boarding information and configured to tunnel communication intermediaries to enhanced electronic transaction management system; and 

receiving, by one or more processors of the enhanced electronic transaction management system from the POS terminal system over the electronic network, one or more validation data objects based on a validation script executed by the POS terminal system;  -3-Application No.: Not Yet Assigned Attorney Docket No.: 00134-0005-09000 
validating, by one or more processors of the enhanced electronic transaction management system, the POS terminal system for interoperability based on successful completion processing of the one or more validation data objects; and 
accumulating data at each step of the auto-boarding to establish a base- line data set for a user associated with the auto-boarding, wherein the base-line data set is updated over time to generate an operational data set, and wherein the base-line data set and the operational data set are compared and analyzed to determine one or more improved services for the user.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to method/system of an expedited merchant auto-boarding with enhanced payment processing system. 

The claims from both the present application and ‘106 & ‘524 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-25 and 1-15 of US Patent Nos. 10,332,106 &10,339,524, but they are not patently distinct. 

Response to Arguments

Applicant's arguments filed on 12/27/2021 have been fully considered and they are not persuasive. 
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on Sept 27, 2021. 
Examiner respectfully disagrees. Updated claim analysis as a whole are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG]
Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 
Examiner respectfully disagrees with Applicant’s assertion that the claims do not recite subject matter that “falls within any of the groupings of abstract ideas enumerated in Section I of the 2019 PEG [(a) Mathematical concepts; (b) Certain methods of organizing human activity; and (c) Mental processes]”:

establishing, …; auto-boarding, … …; checking, …validating, …and analyzed to determine one or more improved services for the user” is a fundamental economic practice, which is one of certain methods of organizing human activity, and thus an abstract idea.
Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Moreover, the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a device performing its generic computer functions does not make the claims less abstract. 
	These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more POS terminal system/processors, a transaction management system and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The instant recited claims including additional elements (i.e. establishing, … of an enhanced electronic transaction, an account, wherein the account includes entity identifying information; auto-boarding, … of the enhanced electronic transaction, a POS terminal system associated with the established account,…checking …on the auto-boarding information and certificate data…receiving… validating…compared…analyzed to determine…services for the user”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification-: processor, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. -see (MPEP 2106.05(f)(g)).

Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. 
Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a generic computer to implement the abstract idea.  
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (Emphasis added)). 
In this case, the use of a computer processor is described at a high level of generality, or as an insignificant extra-solution activity that cannot be considered as an improvement to network/computer technology.  
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.”  
Lastly, dependent claims do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of 
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Tietzen et al (US 2014/0…A1) discloses authorized transaction incented by Merchant Donation.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691